Citation Nr: 1206335	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-27 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.  

In December 2011, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for prostate cancer which was objectively diagnosed in February 2008, more than 5 years following his discharge from active duty.  Specifically, he and his urologist assert that although prostate cancer was not objectively diagnosed until February 2008, the Veteran's prostate-specific antigen (PSA) level was elevated at 3.51 in August 2004, only 18 months following his discharge.  Accordingly, they assert that the Veteran's prostate cancer was likely or most definitely present during his active service or within 1 year of his discharge.  

The Veteran's service examinations and reports of medical history show that he denied having ever experienced painful or frequent urination and clinical examinations of the genitourinary system were normal throughout service.  However, they do show that he underwent a partial bilateral vasectomy in August 1994.  

In April 1997, the Veteran complained pain, swelling and hardness in his left testicle since 2 days prior and 6 days prior he experienced some discomfort after exercising and increased pain with running which was described as similar to pain felt following his September 1994 vasectomy.  He denied having abnormal discharge or blood in his urine.  The diagnostic assessment was globus minor epididymitis.   

In April 2000, an overseas physical examination report shows that the Veteran reported that he rarely performed a self testicular examination and he denied ever having a prostate examination.  Significantly, the only PSA level noted during active service was dated April 2000 when it was 2.065. 

The only post-service treatment records associated with the claims folder are treatment records from the San Diego Naval Medical Center dating from June 2007 through May 2008.  However, an Adult Preventative Care and Chronic Care Flow Sheet shows that the Veteran had chronic illnesses of male erectile disorder since September 2005 and benign prostatic hyperplasia since May 2006.

Treatment records dated August and December 2007 and January 2008 show that genitourinary symptoms were denied.  Physical findings were normal upon physical examination of the Veteran's genitalia, rectum and prostate in January 2008.  A January 2008 lab report showed that the Veteran's PSA level was 6.6 and it indicated that PSA levels ranging from 2.6 to 4.0 have an estimated 24 percent probability of developing into cancer and PSA levels ranging from 4.1 to 10 have an estimated 56 percent probability of developing cancer.    

In February 2008, the Veteran underwent needle biopsies of the left and right sides of the prostate.  The associated pathology report diagnosed high grade prostatic intraepithelial neoplasia with chronic inflammation.  Surgery was subsequently done.

In April 2008, a statement was received from Dr. J. Bejma, the Veteran's urologist at the San Diego Naval Medical Center.  He stated a biopsy of the prostate on February 28, 2008 diagnosed prostate cancer.  His PSA level at that time was 6.6.  He indicated that the earliest PSA level noted in the Veteran's treatment records at that facility was dated August 10, 2004, at which time it was elevated at 3.51 which could have prompted a biopsy at that time.  He opined that given the Veteran's PSA and "the natural history of prostate cancer," it is likely that the Veteran had the disease for several years, even though the earliest objective date of its presence was in February 2008.  

A May 2008 pathology report pertaining to the April 2008 prostatectomy revealed a final diagnosis of bilateral adenocarcinoma of the prostate, acinar type.  There was a high grade prostatic intraepithelial neoplasia with focal chronic inflammation.   The tumor was approximately 10 percent of the submitted prostate tissue and was 1.5 centimeters in size in the greatest dimension measured microscopically.  There were 2 nodules within the tissue that had a tertiary Gleason pattern of 4 and those areas occupied less than 1 percent of the total tumor volume.  

In December 2008, Dr. Bejma submitted an additional statement indicating that he personally did not have the capabilities to search the Veteran's treatment records dating more than 1 year so he did not have evidence that the Veteran's PSA was elevated prior to August 2004.  As such, he was unsure of it was checked prior to that occasion or if it was simply not entered into the Veteran's records at that facility.  In any event, he stated that The American Urology Association and the American Oncology Association both recommend that PSA levels be checked in African American males at age 40.  He reiterated that given "the natural history of prostate cancer," it is not a disease that develops quickly.  Accordingly, he opined that the Veteran "most definitely had the disease while on active duty" but it was simply detected for the first time when it was biopsied in February 2008.  He stated that prostate cancer is multi-factorial in nature and that he did not believe that anything specific to the Veteran's active duty increased his chances of developing prostate cancer.  

In June 2009, the Veteran underwent a VA genitourinary examination by a board certified medical doctor specialized in internal medicine.  After noting that the Veteran was discharged from active service in 2002 and that his prostate adenocarcinoma was diagnosed in February 2008, while not expressly referring to the April and December 2008 opinions of Dr. Bejma, the VA examiner opined that whether the Veteran's prostate adenocarcinoma was present during his active service is a matter of mere speculation.  However, no further rationale was provided.  Dr. Bejma's opinion was not addressed, nor were the PSA findings from service or thereafter discussed.

In an October 2010 statement, the Veteran's representative cited a research article from the Uniformed Services University of the Health Sciences (USUHS) which suggests that active duty service members have double the rate of prostate cancer as compared to civilians.  

In December 2011, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  During service, he remembered experiencing a slow urinary flow in or around 1997, during his last few years of active service, however, he did not seek treatment for it because it did not concern him at the time.  He also recalled frequent urination during the night during active service and feeling as if his bladder was not completely emptied.  He stated that doctors told him that his prostate was enlarged, however, there was never any follow up.  The Veteran acknowledged that he was formally diagnosed with prostate cancer in 2008, however, according to Dr. Bejma, a work-up should have been done in 2004 upon a finding of an elevated PSA level at that time.  He reiterated Dr. Bejma's suggestion that prostate cancer is a slow growing cancer that takes years to develop, and based on the possibility of a "positive PSA test in 2004," it is reasonable to presume that the prostate cancer diagnosed in February 2008 may have been there for some time, to include during or within 1 year of his discharge from service.  He further asserted that the June 2009 VA examiner did not address Dr. Bejma's favorable April and December 2008 nexus opinions which he believed were more probative than the June 2009 VA examiner's opinion because Dr. Bejma is a urologist with more specialized training in this matter.  

Regarding the June 2009 VA opinion, the Board notes that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.  In the current case as set out below, it is not apparent to the Board that the procurable and assembled data was fully considered.  The examiner did not indicate whether it was a lack of evidence or limits of medical knowledge which caused her to be unable to provide the requested opinion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Although the June 2009 VA opinion is speculative, it is nevertheless in conflict with Dr. Bejma's April and December 2008 opinions.  Moreover, while all opinions address whether prostate cancer may have had its onset during service, none of the medical opinions address the aforementioned findings in the Veteran's service treatment records, to include the April 1997 diagnosis of globus minor epididymitis, a PSA level of 2.065 in April 2000, or whether the Veteran's prostate cancer may have had its onset within 1 year of separation from active service.  Accordingly, the Board finds that a remand is warranted to obtain an additional medical opinion addressing whether it is at least as likely as not that the Veteran's prostate cancer, objectively diagnosed in February 2008, was present during the Veteran's active duty service or within 1 year of his October 2002 discharge from service.  See 38 U.S.C.A. § 5103A(d) (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991). 

In addition, as noted above, the record indicates that the Veteran has received medical treatment at the San Diego Naval Medical Center dating as early as 2005.  However, treatment records from that facility currently associated with the claims folder date back only as far as June 2007.  Moreover, the treatment notes of record refer to an elevated PSA of 4.0 on an unspecified date and Dr. Bejma referred to an elevated PSA level in August 2004 which have not been associated with the claims folder.  Accordingly, any outstanding treatment records dating from October 2002 to April 2008, to include the aforementioned PSA levels, should be requested from the San Diego Naval Medical Center and associated with the claims folder upon remand.  

Prior to arranging for a VA medical opinion, the RO/AMC should again request that the Veteran identify and/or submit any outstanding records of treatment, VA- or non-VA, for any medical condition dating since his October 2002 discharge from active service as such records may provide incidental findings favorable to the claim on appeal.  Any records appropriately identified by the Veteran should be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record, to include records of medical treatment for any medical condition and any serology reports dating since October 2002.  Special attention should be on determining whether there are any records from the immediate post-service period dating from October 2002 to April 2008.  

In addition, request and obtain any inpatient and/or outpatient treatment records and serology reports from the San Diego Naval Medical center dating from October 2002 through April 2008, to specifically include a PSA level recorded in August 2004.  Attempts to obtain the records should be documented in the claims folder.

2.  Thereafter, the RO/AMC should arrange for a VA medical opinion from an appropriate VA medical examiner to assess the likely onset of the Veteran's prostate cancer, objectively diagnosed in February 2008.  The claims file should be made available to the examiner for review prior to entering any opinion.  The examination report should include discussion of the Veteran's service treatment records noted herein, as well as the Veteran's documented medical history and his and his private urologist's assertions.

The examiner should opine as to whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's prostate cancer had its onset during his military service or within 1 year of his discharge in October 2002.  Any pertinent medical literature should be discussed.  In providing this opinion, the examiner is requested to address and discuss, at a minimum, the following:  the Veteran's April 1997 diagnosis of globus minor epididymitis and whether or not such diagnosis is in any way related to or was indicative of his subsequent diagnosis of prostate cancer; the April 2000 PSA level of 2.065, 2 years prior to discharge; Dr. Bejma's April and December 2008 statements and opinions indicating that prostate cancer was likely or most definitely present during active service; the PSA increasing numbers after service; the pathology report of the nature and type of the tumor, to include whether it was of slow growing or fast growing nature; the June 2009 VA opinion; and the Veteran's contentions discussed above and his alleged symptomatology during service which he reported at the December 2011 Videoconference hearing as discussed above.  

Following a review of the record, the examiner should set forth all findings, together with the complete rationale for all conclusions reached.  If the examiner cannot offer an opinion without resort to speculation, he or she must so state and explain why speculation is required. 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claim for service connection for prostate cancer in light of all pertinent evidence and legal authority. 

4.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


